189 F.2d 703
UNITED STATES of America, Appellantv.Ernest F. PEARSON, Appellee.
No. 10884.
United States Court of Appeals District of Columbia Circuit.
Argued May 18, 1951.
Decided June 14, 1951.

Appeal from the United States District Court for the District of Columbia.
Jerome Powell, Asst. U. S. Atty., Washington, D. C., with whom George Morris Fay, U. S. Atty. and Arthur J. McLaughlin and Joseph M. Howard, Asst. U. S. Attys., all of Washington, D. C., were on the brief, for appellant.
Kenneth D. Wood, Washington, D. C., entered an appearance for appellee.
Before EDGERTON, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment dismissing an indictment. The dismissal appears to be based upon the construction of the statute upon which the indictment is founded. The case is therefore certified to the Supreme Court of the United States. 18 U.S.C. § 3731. United States v. Waters, 84 U.S.App.D.C. 127, 175 F.2d 340; appeal from the District Court dismissed on motion of counsel for appellant, 335 U.S. 869, 69 S.Ct. 168, 93 L.Ed. 413.